Citation Nr: 1640966	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  09-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent for lumbar spine degenerative disc disease with L5-S1.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for right shoulder injury.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dizziness, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2009, the RO in Lincoln, Nebraska, in pertinent part, granted service connection for lumbar spine degenerative disc disease with L5-S1 degenerative joint disease, and assigned a 20 percent rating, effective August 30, 2006.  Jurisdiction was then transferred to the RO in St. Petersburg, Florida.  

In a February 2011 decision, the Board, in pertinent part, denied an increased rating for the service-connected lumbar spine disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, the Court granted a Remand for action consistent with this decision.  The Board remanded the case to the RO for further development.  Thereafter, the case was once again returned to the Board.

In a March 2014 decision, the Board, in pertinent part, denied entitlement to higher rating for the lumbar spine.  The Veteran appealed the Board's March 2014 decision insofar as it denied entitlement to a rating higher than 20 percent for the lumbar spine disability.  A May 2015 joint motion for partial remand noted that the parties did not wish to disturb the part of the Board's March 2014 decision that addressed the ratings for the left and right lower extremity radiculopathy.  

In September 2015, the Board remanded the case for additional development.  It was noted that an additional examination for the lumbar spine was not warranted, as the Veteran had been provided with a more recent examination in July 2015.  The RO was directed to readjudicate the appeal based on the additional medical evidence.

Meanwhile, the RO in San Diego, California denied service connection for headaches, dizziness, and a right shoulder injury in July 2015.  As the record shows a previous final Board decision in September 2008 that denied of service connection for vertigo (dizziness), the threshold issue of whether new and material evidence has been received to reopen the service connection claim for dizziness needs to be addressed.  While service treatment records were recently scanned into VBMS in October 2014, it appears that these records are duplicative of the previous copies that had been added to the Veteran's file in 1969.  

A January 2016 statement of the case noted that the issue of entitlement to an increased rating for left lower extremity radiculopathy was an issue on appeal, apparently based on the August 2013 notice of disagreement that had originally appealed the issue to the Board.  This was in error because in a March 2014 decision, the Board denied entitlement to higher ratings for the lower extremities radiculopathy disabilities; and a subsequent May 2015 joint motion for partial remand explicitly stated that the parties did not wish to disturb the portion of the Board's decision that addressed the lower extremities radiculopathy.  Thus, the March 2014 Board decision, insofar as it denied an increased rating for radiculopathy of the lower extremities, was final.  The Veteran submitted a VA-Form 9 in February 2016 and included the issue of entitlement to an increased rating for left lower extremity radiculopathy; and also submitted additional arguments in favor of an increased rating for left lower extremity radiculopathy in May 2016.  While a July 2015 VA examination addressing the radiculopathy in the lower extremities can be considered an increased rating claim, the prior claim was finally denied by the Board in March 2014 and is no longer on appeal.  

The issues of increased ratings for radiculopathy of the bilateral lower extremities have been raised by the record in a July 2015 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of increased rating for a lumbar spine disability, and service connection for dizziness, headaches, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for vertigo (dizziness) was denied in a September 2008 Board decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the September 2008 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for dizziness.


CONCLUSIONS OF LAW

1.  The September 2008 Board decision denying service connection for vertigo (dizziness) is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).

2.  Since the September 2008 decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for dizziness; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board finds that new and material evidence has been received to reopen the service connection claim for dizziness.  Other than the issues discussed in the remand section below, as this represents a complete grant of the benefit sought on appeal with respect to this matter, no discussion of VA's duty to notify and assist is necessary.

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran originally filed a service connection claim for vertigo in December 2005.  He noted in a February 2006 statement that he essentially associated his vertigo with noise trauma.  The service treatment records were negative for any findings pertaining to vertigo or dizziness.  However, a November 1968 treatment record notes that the Veteran was in a mortar attack two nights ago and had complaints of ear trouble.  Several months after service, an October 1969 ear, nose, and throat examination notes that the Veteran was exposed to a mortar attack in service and had occasional vertigo.  Years later, an October 1995 private emergency room record shows that the Veteran was seen for multiple complaints including dizziness, after a work injury when he fell from a bridge and hit his head.  A private medical statement also was provided in February 2006 that the Veteran had a "neurologic complex" that was possibly a result of his exposure to Agent Orange during his military service in Vietnam.  An April 2006 VA audiology examination was provided, which noted the Veteran's complaints of dizziness without nausea; but an etiology opinion on the dizziness was not provided.

The Veteran's claim for vertigo was denied in an April 2006 rating decision, on the basis that vertigo is not presumptively related to Agent Orange exposure; and there also was not any evidence of a direct relationship between the Veteran's vertigo and his military service.  The Veteran appealed the RO's decision to the Board.

In September 2008, the Board denied the Veteran's claim for vertigo.  The Board noted that the Veteran had been diagnosed with a vestibular dysfunction, manifested by dizziness, that was attributed to a post-service injury in 1995, and not military service.  The Board noted the finding of dizziness on the October 1969 VA examination, but indicated that a nexus opinion or diagnosis was not provided and that there were no further reports of dizziness until the work injury in 1995.  The Board also noted that vertigo was not presumptively related to Agent Orange exposure.  The Veteran did not appeal the Board's September 2008 decision; so it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2015).

The Veteran submitted a petition to reopen a claim of service connection for dizziness in March 2015.  Initially, the Board notes that, although the prior denials have described the Veteran's claimed disability differently as vertigo, the disorder and symptoms for which he has claimed service connection have been essentially the same, involving dizziness.  Consequently, the treatment of the multiple successive claims after the initial denial as applications to reopen is appropriate. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter).  On his petition to reopen, the Veteran continued to assert that the dizziness started in Vietnam and was a residual of acoustic trauma from Howitzer's and mortar attacks.  Additional evidence includes VA treatment records dated from August 2009 to October 2011 showing continued complaints of dizziness.  It was noted in August 2009 that the Veteran's dizziness was possibly related to his hydrocodone that was used to treat his multiple complaints of arthritic pain (which would include his service-connected lumbar spine disability).  

The Board finds that this evidence is both new and material.  Specifically, the newly received medical evidence shows continued complaints of dizziness, similar to the Veteran's previous complaints in 1969, and 1995, which suggests a continued condition since several months after service.  A VA treatment record in September 2009 also suggests a possible connection between the medication used to treat the Veteran's pain from arthritis (which would include his service-connected lumbar spine disability) and his complaints of dizziness.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for dizziness is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen the service connection claim for dizziness, and to this extent only, the claim is granted.


REMAND

The Veteran seeks service connection for dizziness, headaches, and a right shoulder disability.  He relates the dizziness and headaches to acoustic trauma in service from a mortar attack.  He also relates his right shoulder disability to injury from falling due to his service-connected bilateral lower extremity radiculopathy.  A VA medical opinion addressing the etiology of the right shoulder disability in terms of its possible relationship to the Veteran's lumbar spine disability was provided; but the opinion did not address any relationship between the Veteran's bilateral lower extremity radiculopathy.  This must be remedied on remand.  VA examinations addressing the Veteran's claimed dizziness and headache conditions have not been provided and also are warranted in this case.

As for the increased rating claim for the lumbar spine disability, the Veteran's representative submitted a statement in February 2016 that the Veteran should be provided with another examination that addressed his functional impairment during flare-ups.  As noted in the introduction, the Court remanded this matter, pursuant to a joint motion for partial remand, as a prior VA examination had not sufficiently addressed functional impairment due to flare-ups in the lumbar spine.  Thereafter, the Board determined in September 2015 that since a July 2015 VA examination had since been provided that additional examination for the lumbar spine was not warranted.  However, review of the July 2015 VA examination shows that the examiner noted that functional impairment due to flare-ups still could not be reported without resort to speculation because it would be based on subjective information.  The Veteran is competent to state whether he has pain in his lumbar spine at certain ranges of motion, including after repetitive use.  Unless there is any reason shown to doubt his credibility, in this regard, his subjective statements are sufficient to determine whether he has any functional impairment in the lumbar spine due to flare-ups.  For this reason, another examination is warranted to assess the present severity of the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional, relevant treatment he has obtained for his dizziness, headaches, right shoulder, and lumbar spine disabilities.  

2.  Make arrangements to obtain all relevant treatment records from the VAMC in Biloxi dated from January 2013 to present; and the VAMC in Birmingham dated from January 2016 to present, pertaining to the dizziness, headaches, right shoulder, and lumbar spine disabilities.

3.  Schedule the Veteran for an appropriate examination to ascertain the etiology of his dizziness.  The VBMS file must be made available to, and reviewed by, the doctor.  All appropriate testing should be conducted.

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's dizziness first manifested in service, was related to the in-service mortar attack, or first manifested within one year after separation from service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that his dizziness was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected lumbar spine disability, including medication used to treat the pain.

In making this assessment, please consider the following:

(a)  The service treatment records show that in November 1968 the Veteran was in a mortar attack and had complaints of ear trouble.  

(b)  Several months after service, an October 1969 ear, nose, and throat examination notes that the Veteran was exposed to a mortar attack in service and had occasional vertigo.  

(c)  An October 1995 private emergency room record shows that the Veteran was seen for multiple complaints including dizziness, after a work injury when he fell from a bridge and hit his head.  

(d)  A private medical statement was provided in February 2006 that the Veteran had a "neurologic complex" that was possibly a result of his exposure to Agent Orange during his military service in Vietnam.  

(e)  An August 31, 2009 VA primary care note from the VAMC in Black Hills noting that the Veteran had recurrent dizziness with multiple complaints of arthritis pain since 1995, and that the Veteran's hydrocodone prescription was to be changed in case it was causing his vertigo.

In making this opinion please consider the Veteran's competent statements as to symptoms of dizziness that have persisted since military service.

A complete rationale should be provided for any opinion or conclusion. The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion. 

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  Schedule the Veteran for an appropriate examination to ascertain the etiology of his headaches.  The VBMS file must be made available to, and reviewed by, the doctor.  All appropriate testing should be conducted.

The examiner should provide an opinion as to the following:

(a)  Is it medically undebatable that the Veteran had a pre-existing headache disability prior to his entry into service?  

(b)  If so, is it medically undebatable that the Veteran's preexisting headaches disability DID NOT undergo an increase in disability during service beyond the natural progress of the disability? 

(c)  If the answers to the above are both no, is it at least as likely as not (50 percent or better probability) that the Veteran's headaches had its onset in military service, or first manifested within one year after separation from service.

(d)  Whether it is at least as likely as not (50 percent or greater probability) that his headaches was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected tinnitus.

In making this assessment, please consider the following:

(a)  The service treatment records show that on a November 1977 report of medical history at entrance into service, the Veteran complained of a history of frequent or severe headaches.  The examining clinician noted occipital frontal headaches related to tension.  Clinical evaluation of the head was normal.

(b)  In November 1968 the Veteran was in a mortar attack and had complaints of ear trouble.  At separation from service in April 1969 the Veteran complained of headaches.

(c)  Several months after service, an October 1969 special neuropsychiatric examination notes that the Veteran was exposed to a mortar attack in service and had headaches behind his right ear.  

(d)  An October 1995 private emergency room record shows that the Veteran was seen for multiple complaints including headaches, after a work injury when he fell from a bridge and hit his head.  

(e)  A private medical statement was provided in February 2006 that the Veteran had a "neurologic complex" that was possibly a result of his exposure to Agent Orange during his military service in Vietnam.  

In making this opinion please consider the Veteran's competent statements as to symptoms of headaches that have persisted since military service.

A complete rationale should be provided for any opinion or conclusion. The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion. 

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5.  Schedule the Veteran for an appropriate examination to ascertain the etiology of his right shoulder disability.  The VBMS file must be made available to, and reviewed by, the doctor.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disability was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected bilateral lower extremity disabilities causing him to fall and injure his shoulder.

A complete rationale should be provided for any opinion or conclusion. The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion. 

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

6.  Schedule the Veteran for an appropriate VA examination of his lumbar spine.  The VBMS file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine degenerative disc disease with L5-S1 degenerative joint disease.

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The testing for lumbar spine range of motion for pain must be based on both active and passive range of motion, and weight-bearing/ non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In making this opinion please consider the Veteran's competent statements as to symptoms of pain during range of motion testing, including after repetitive use testing.

Also, the examiner should state whether the Veteran's service-connected lumbar spine disability encompasses intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

6.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC). Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


